Case: 21-51158         Document: 00516585054             Page: 1      Date Filed: 12/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                              December 20, 2022
                                         No. 21-51158                             Lyle W. Cayce
                                                                                       Clerk

   RTG, L.L.C., a Florida Limited Liability Company,

                                                                    Plaintiff—Appellant,

                                             versus

   Lisa Katona Fodera, an individual,

                                                                    Defendant—Appellee.


                      Appeal from the United States District Court
                           for the Western District of Texas
                                 USDC No. 5:19-CV-87


   Before Jones, Smith, and Graves, Circuit Judges.
   Per Curiam:*
          This dispute over music royalties has festered in various courts for
   well over a decade. It is time for closure.
          Plaintiff RTG, L.L.C., appeals a judgment favoring Lisa Katona
   Fodera, declaring her the lawful owner of Julian Jackson’s 50% interest in the
   Ohio Players’ music rights and awarding her money damages. In addition to
   the Final Judgment, RTG specifically appeals an order granting Katona


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-51158      Document: 00516585054            Page: 2   Date Filed: 12/20/2022




                                      No. 21-51158


   Fodera certain additional relief and an order granting Katona Fodera sum-
   mary judgment.
          We have reviewed the briefs, pertinent parts of the record, and the
   applicable law and have heard oral argument. We find no reversible error in
   the orders challenged on appeal.
          The judgment is AFFIRMED, essentially for the reasons given by
   the district court.




                                           2